DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Election/Restrictions 
2.    Applicant’s election of Group I (claims 1-18 and 32-34) filed on 08/12/2022 and withdrawn Group II (claims 19-31) has been acknowledged and considered. 
     Because Applicants did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)). Applicants have the right to file a divisional application covering the subject matter of the non-elected claims (claims 19-31).
     Claims 1-34 are currently pending in the application.
                                                       Oath/Declaration
3.   The oath/declaration filed on 12/04/2020 is acceptable.
                                                               Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                           Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/04/2020 and 11/11/2021.
                                                           Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
      The specification needs to be updated.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1-2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon et al., hereafter “Kwon” (U.S. Patent No. 9,253,514 B2) in view of Lee et al., hereafter “Lee” (U.S. Patent No. 10,121,415 B2) and further in view of KUMAGAI (U.S. Publication No. 2019/0081170 A1).
      Regarding claim 1, Kwon discloses an organic light-emitting display device comprising:
            an organic light-emitting diode (OLED); 
            a first transistor (T1) configured to control, in response to a voltage applied to a first node (N1) connected to a first gate electrode (G1) of the first transistor (T1), an amount of current flowing to the organic light-emitting diode (OLED) from a second node (N2) connected to a power voltage line (ELVDD); 
                  a third transistor (T3) connected between the first node (N1) and a third node (N3), and configured to diode-connect the first transistor in response to a voltage applied to a third gate electrode (G3) of the third transistor (T3), wherein the third node (N3) is between the first transistor (T1) and the organic light-emitting diode (OLED) (see below Fig. 1).

    PNG
    media_image1.png
    743
    812
    media_image1.png
    Greyscale

      Kwon discloses the features of the claimed invention as discussed above, but does not disclose a gate insulating layer interposed between a first active region of the first transistor and the first gate electrode, and between a third active region of the third transistor and the third gate electrode, and wherein a dielectric constant in a first portion of the gate insulating layer between the first active region and the first gate electrode is greater than a dielectric constant in a second portion of the gate insulating layer between the third active region and the third gate electrode.
     Lee, however, discloses a gate insulating layer (140) interposed between a first active region (131a/136a/137a) of the first transistor (T1) and the first gate electrode (155a) (e.g. Fig. 5), and between a third active region (131c/136c/137c) of the third transistor (T3) and the third gate electrode (155c) (e.g. Fig. 6).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Kwon to provide a gate insulating layer interposed between a first active region of the first transistor and the first gate electrode, and between a third active region of the third transistor and the third gate electrode as taught by Lee for a purpose of controlling the same thickness of  the gate insulating layer for the first transistor and the third transistor.
      Kwon and Lee disclose the features of the claimed invention as discussed above, but does not disclose wherein a dielectric constant in a first portion of the gate insulating layer between the first active region and the first gate electrode is greater than a dielectric constant in a second portion of the gate insulating layer between the third active region and the third gate electrode.
      KUMAGAI, however, discloses at least a portion of the gate insulating film (7b) of the second transistor (in a second cell (101b)) is made of an insulating film with a higher dielectric constant than that the gate insulating film (7a) of the first transistor (in a first cell (101a)) (e.g. Fig. 1 and para [0120]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Kwon and Lee to provide wherein a dielectric constant in a first portion of the gate insulating layer between the first active region and the first gate electrode is greater than a dielectric constant in a second portion of the gate insulating layer between the third active region and the third gate electrode as taught by KUMAGAI for a purpose of improving the conductive current capability of the transistor of the organic light-emitting display device.
     Regarding claim 2, Kwon, Lee and KUMAGAI (citations to Kwon’514 unless otherwise noted) discloses wherein the second portion overlaps the third gate electrode (8a) and the third active region (between source/drain 5) (see below Fig. 1 in KUMAGAI).

    PNG
    media_image2.png
    651
    1035
    media_image2.png
    Greyscale

       Regarding claim 4, Kwon, Lee and KUMAGAI (citations to Kwon’514 unless otherwise noted) discloses wherein, when viewed from a direction perpendicular to an upper surface of the third gate electrode (8a), an area of the second portion is larger than an area of a portion of the third gate electrode (8a) overlapping the third active region (between source/drain 5) (see above Fig. 1 in KUMAGAI).
                                                      Allowable Subject Matter
8.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 32-34 would be allowed.
         Claims 32-34 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a pixel circuit for an organic light-emitting display device, comprising wherein a dielectric constant in a first portion of the gate insulating layer between the driving active region and the driving gate electrode is greater than a dielectric constant in a second portion of the gate insulating layer between the compensation active region and the compensation gate electrode as cited in the independent claim 32.
        Claims 33-34 are dependent on the independent claim 32
        Claims 3, and 5-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein, when viewed from a direction perpendicular to an upper surface of the third gate electrode, an area of the second portion is the same as an area of a portion of the third gate electrode overlapping the third active region as cited in claim 3 and wherein the gate insulating layer comprises silicon oxide, and a number of oxygen atoms per unit volume in the second portion is greater than a number of oxygen atoms per unit volume in the first portion as cited in claim 5 and wherein the gate insulating layer comprises silicon oxide, and the second portion comprises fluorine or carbon as cited in claim 6 and 
further comprising a fourth transistor connected between the first node and a fourth voltage line and configured to initialize a voltage of the first gate electrode in response to a voltage applied to a fourth gate electrode, wherein the gate insulating layer is interposed between a fourth active region of the fourth transistor and the fourth gate electrode, wherein the dielectric constant in the first portion of the gate insulating layer between the first active region and the first gate electrode is greater than a dielectric constant in a third portion of the gate insulating layer between the fourth active region and the fourth gate electrode as cited in claim 7 and further comprising seventh transistor connected between the organic light-emitting diode and an fourth voltage line and configured to initialize a voltage of a pixel electrode of the organic light-emitting diode in response to a voltage applied to an seventh gate electrode, wherein the gate insulating layer is interposed between a seventh active region of the seventh transistor and the seventh gate electrode, wherein the dielectric constant in the first portion of the gate insulating layer between the first active region and the first gate electrode is greater than a dielectric constant in a fifth portion of the gate insulating layer between the seventh active region and the seventh gate electrode as cited in claim 13.
        Claims 8-12 and 14-18 are directly or indirectly depend on claims 7 and 13, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892